DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. Bowers et al. (U.S. Patent No. 11,024,604). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of U.S. Patent 11,024,604 disclose the limitations of claims 1-2 and 12 of the instant application.
17/325,872
U.S. Patent No. 11,024,604
1. A packaged semiconductor device, comprising:
a substrate having a first major surface and a second major surface opposite to the first major surface, the substrate comprising one or more dielectric layers;
a stacked semiconductor device structure coupled to the first major surface and comprising semiconductor dies comprising die top sides, die bottom sides, die lateral sides, and die terminals adjacent to the die top sides; wherein

the semiconductor dies are coupled together so that the die terminals are exposed and the stacked semiconductor device structure comprises a stepped profile;
conductive interconnects over portions of the stacked semiconductor device structure and coupling the die terminals of the semiconductor dies together; and
a dielectric structure having dielectric portions interposed between the conductive interconnects and the die lateral sides and interposed between the conductive interconnects and segments of the die top sides, wherein:




the conductive interconnective structures substantially conform to the stepped profile; and

the dielectric portions extend onto the segments of the die top sides without contacting the die terminals (this limitation is broaden than the limitation of “the dielectric structure has a non-uniform thickness with an arcuate shape”).
2. The packaged semiconductor device of claim 1, wherein:
the dielectric portions have a non-uniform thickness along the die lateral sides and the die top sides to provide the dielectric portions with an arcuate shape; and
the conformal layers substantially conform to the arcuate shape.
12. A method of forming a packaged semiconductor device, comprising:
providing a substrate having a first major surface and a second major surface opposite to the first major surface, the substrate comprising one or more dielectric layers;
providing a stacked semiconductor device structure comprising semiconductor dies each comprising die top sides, die bottom sides, die lateral sides, and die terminals adjacent to the die top sides;

providing a dielectric structure comprising dielectric portions adjacent to the die lateral sides and segments of the die top side; and


providing conductive interconnects over portions of the stacked semiconductor device structure, the conductive interconnects coupling the die terminals of the semiconductor dies together; coupling the substrate and stacked semiconductor device structure together; wherein:

the semiconductor dies are coupled together so that the respective die terminals are exposed and the stacked semiconductor device structure comprises a stepped profile;


the conductive interconnects conform to the stepped profile; and
the dielectric portions extend onto the segments of the die tops sides without contacting the die terminals (this limitation is broaden than the limitation of “the dielectric structure has a non-uniform thickness with an arcuate shape”).




1. A packaged semiconductor device, comprising: 
a substrate having a first major surface and a second major surface opposite to the first major surface, the substrate comprising one or more dielectric layers; 
a stacked semiconductor device structure coupled to the first major surface and comprising semiconductor dies having respective die terminals, wherein: 
the semiconductor dies comprise lateral surfaces proximate to the respective die terminals; 
the semiconductor dies are coupled together so that the respective die terminals are exposed and the stacked semiconductor device structure comprises a stepped profile; and 
conductive interconnect structures over portions the stacked semiconductor device structure and coupling the die terminals of the semiconductor dies together; and 
a dielectric structure interposed between the conductive interconnect structures and the lateral surfaces of the semiconductor dies, wherein: 
the dielectric structure has a non-uniform thickness along the lateral surfaces to provide the dielectric structure with an arcuate shape; 

the conductive interconnective structures comprise conformal layers that substantially conforms the stepped profile and the arcuate shape; and 
at least one of the conductive interconnect structures couples at least two die terminals of one of the semiconductor dies together.



(these limitations are in claim 1)







11. A method of forming a packaged semiconductor device, comprising: 
providing a substrate having a first major surface and a second major surface opposite to the first major surface, the substrate comprising one or more organic dielectric layers; 
providing a stacked semiconductor device structure comprising semiconductor dies each having respective die terminals, wherein: the semiconductor dies comprise lateral surfaces proximate to the respective die terminals; 
providing dielectric structures adjacent to the lateral surfaces of the semiconductor dies, wherein the dielectric structures have a non-uniform thickness along the lateral surfaces to provide the dielectric structures with an arcuate shape along each of the lateral surfaces; and 
providing conductive interconnect structures over portions of the stacked semiconductor device structure, the conductive interconnect structures coupling the die terminals of the semiconductor die together, wherein: 

the semiconductor dies are coupled together so that the respective die terminals are exposed and the stacked semiconductor device structure comprises a stepped profile; 
the stacked semiconductor device structure is coupled to the substrate; and 
the conductive interconnect structures comprise a conformal layer that substantially follows the stepped profile and the arcuate shape of the dielectric structures; 
providing the stacked semiconductor device structure comprises: providing the stacked semiconductor device structure attached to a carrier substrate; 
the method further comprises: forming a package body covering the stacked semiconductor device structure; and removing the carrier substrate; and 
providing the substrate comprises attaching the substrate adjacent to one of the semiconductor dies in the stacked semiconductor device structure.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “at least one of the conductive interconnects couples at least two die terminals of one of the semiconductor dies together”. This limitation has no support from the specification or the drawings of the original application. In particular, none of the paragraphs in the specification or the drawings describes “a conductive interconnect couples at least two die terminals of a semiconductor die together”.
Claim 17 recites “providing the conductive interconnects comprises providing at least one of conductive interconnects coupling at least two die terminals of one of the semiconductor dies together”. This limitation has no support from the specification or the drawings of the original application. In particular, none of the paragraphs in the specification or the drawings describes “a conductive interconnect couples at least two die terminals of a semiconductor die together”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 10-12, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent No. 8,970,046).
Regarding to claim 1, Kim teaches a packaged semiconductor device (Fig. 16, column 11, lines 51-67), comprising:
a substrate having a first major surface and a second major surface opposite to the first major surface, the substrate comprising one or more dielectric layers (Fig. 16, element 20, substrate comprising dielectric layer, which is portion of layer 30 on top of layer 20);
a stacked semiconductor device structure coupled to the first major surface and comprising semiconductor dies comprising die top sides, die bottom sides, die lateral sides, and die terminals adjacent to the die top sides (Fig. 16, element 10, stack of dies 10a-d, each including die terminal 3 adjacent to the die top side); wherein:
the semiconductor dies are coupled together so that the die terminals are exposed and the stacked semiconductor device structure comprises a stepped profile (Fig. 16);
conductive interconnects over portions of the stacked semiconductor device structure and coupling the die terminals of the semiconductor dies together (Fig. 16, elements 40a-d); and
a dielectric structure having dielectric portions interposed between the conductive interconnects and the die lateral sides and interposed between the conductive interconnects and segments of the die top sides (Fig. 16, elements 30, please see the attached figure for the segments), wherein:
the conductive interconnective structures substantially conform to the stepped profile (Fig. 16, the conductive interconnective structures 40 substantially conform to the stepped profile); and
the dielectric portions extend onto the segments of the die top sides without contacting the die terminals (Fig. 16, please see the attached figure).

    PNG
    media_image1.png
    511
    907
    media_image1.png
    Greyscale

Regarding to claim 5, Kim teaches
the dielectric structure comprises an organic dielectric (column 9, lines 29-31);
the semiconductor dies include a first semiconductor die and a second semiconductor die (Fig. 16, first die is the top die, second die is the second one from top);
the first semiconductor die has a first die top side, a first die bottom side, a first die lateral side extending between the first die top side and the first die bottom side, and a first die terminal adjacent to the first die top side (Fig. 16);
the second semiconductor die has a second die top side and a second die terminal adjacent to the second die top side (Fig. 16);
the first semiconductor die is coupled to the second semiconductor die (Fig. 16);
the dielectric structure includes a first dielectric portion comprising:
a first thickness proximate to where the first semiconductor die is coupled to the second semiconductor die (Fig. 16, please see the attached figure);
a second thickness proximate to the first die top side (Fig. 16, please see the attached figure); and
a third thickness along the second die top side proximate to the second die terminal (Fig. 16, please see the attached figure); and
the first thickness is greater than the second thickness and the third thickness (Fig. 16, please see the attached figure).

    PNG
    media_image2.png
    448
    481
    media_image2.png
    Greyscale

Regarding to claim 6, Kim teaches a package body covering the stacked semiconductor device structure (Fig. 16, element 50).
Regarding to claim 8, Kim teaches the conductive interconnects comprise a seed layer (column 8, lines 42-44).
Regarding to claim 10, Kim teaches
active surfaces of all the semiconductor dies of the stacked semiconductor device structure face towards the first major surface of the substrate (Fig. 16); and
one of the semiconductor dies has die terminals attached to the substrate with the conductive interconnects (Fig. 16, the bottom die has die terminals attached to the substrate with the conductive interconnects).
Regarding to claim 11, Kim teaches active surfaces of all the semiconductor dies of the stacked semiconductor device structure face away from the first major surface of the substrate (Fig. 16).
Regarding to claim 12, Kim teaches a method of forming a packaged semiconductor device, comprising:
providing a substrate having a first major surface and a second major surface opposite to the first major surface, the substrate comprising one or more dielectric layers (Fig. 8, substrate having a first major surface and a second major surface, the substrate comprising dielectric layer 9 above layer 20);
providing a stacked semiconductor device structure comprising semiconductor dies each comprising die top sides, die bottom sides, die lateral sides, and die terminals adjacent to the die top sides (Fig. 8, stack of semiconductor dies 10a-d, and die terminals 3a-d);
providing a dielectric structure comprising dielectric portions adjacent to the die lateral sides and segments of the die top side (Fig. 10, dielectric structure 30; Fig. 12, dielectric portions formed adjacent to the die lateral sides and segments of the die top side); and
providing conductive interconnects over portions of the stacked semiconductor device structure, the conductive interconnects coupling the die terminals of the semiconductor dies together (Fig. 15, conductive interconnects 40 over portions of the stacked semiconductor device structure, the conductive interconnects coupling the die terminals 3a-d of the semiconductor dies together);
coupling the substrate and stacked semiconductor device structure together (Fig. 16); wherein:
the semiconductor dies are coupled together so that the respective die terminals are exposed and the stacked semiconductor device structure comprises a stepped profile (Fig. 16);
the conductive interconnects conform to the stepped profile (Fig. 16); and
the dielectric portions extend onto the segments of the die tops sides without contacting the die terminals (Fig. 16, please see the attached figure).

    PNG
    media_image1.png
    511
    907
    media_image1.png
    Greyscale


Regarding to claim 15, Kim teaches 
the coupling of the substrate occurs before the step of providing the dielectric structure (Fig. 8);
providing the dielectric structure comprises:
providing the dielectric portion overlapping the substrate (Fig. 10); and
exposing the substrate terminal so that a top side of the substrate terminal is devoid of the first dielectric portions (Fig. 15, top side of the substrate terminal 22a is devoid of the first dielectric portions so that it can be contacted with the conductive interconnect 40); and
providing the conductive interconnects comprises providing at least one of the conductive interconnects over the substrate and coupling a die terminal to the substrate terminal (Fig. 15).
Regarding to claim 18, Kim teaches a packaged semiconductor device (Fig. 16, column 11, lines 51-67), comprising:
a substrate having a first major surface and a second major surface opposite to the first major surface, the substrate comprising one or more dielectric layers and substrate terminals (Fig. 16, element 20, substrate comprising dielectric layer, which is portion of layer 30 on top of layer 20, and substrate terminals 22a);
a stacked semiconductor device structure coupled to the substrate top side and comprising semiconductor dies comprising die top sides, die rear sides, die lateral sides, and die terminals adjacent to the die top sides (Fig. 16, element 10, stack of dies 10a-d, each including die terminal 3 adjacent to the die top side); wherein:
the semiconductor dies are coupled together so that the die terminals are exposed and the stacked semiconductor device structure comprises a stepped profile (Fig. 16);
the die rear side of a lowest one of the semiconductor dies is attached to the substrate top side (Fig. 16, rear side semiconductor die 10a is attached to the substrate top side);
a dielectric structure having dielectric portions adjacent to the die lateral sides and to segments of the die top sides without overlapping the die terminals (Fig. 16, elements 30, dielectric structure 30 having dielectric portions adjacent to the die lateral sides and to segments of the die top sides without overlapping the die terminals 3), wherein:
conductive interconnects over the dielectric portions (Fig. 16, the conductive interconnective structures 40 over the dielectric portions); and
a package body encapsulating the stacked semiconductor device structure (Fig. 11, element 50);
wherein the conductive interconnects couple the die terminals of the semiconductor dies together and to the substrate terminals (Fig. 16).
Regarding to claim 19, Kim teaches 
other segments of the die top sides extend between the dielectric portions and the die terminals (Fig. 16, a segment of dielectric 30 next to the die terminal 3 is between the dielectric portions and the die terminals);
the other segments are devoid of the dielectric portions (die electric structure 30 on top of a die has two portions, one portion away from the terminal called dielectric portion and another portion adjacent to terminal 3 called other segment. The other segments are devoid of the dielectric portions); and
the other segments are laterally adjacent to the die terminals interposed between the die terminals and the die lateral sides (die electric structure 30 on top of a die has two portions, one portion away from the terminal called dielectric portion and another portion adjacent to terminal 3 called other segment. The other segments are laterally adjacent to the die terminals interposed between the die terminals and the die lateral sides).
Regarding to claim 20, Kim teaches one of the dielectric portions overlaps a portion of the substrate top side adjacent to the substrate terminals without overlapping the substrate terminals (Fig. 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,970,046), as applied to claim 1 above, in view of Cho et al. (U.S. Patent No. 7,061,125).
Regarding to claim 2, Kim does not explicitly disclose the dielectric portions have a non-uniform thickness along the die lateral sides and the die top sides to provide the dielectric portions with an arcuate shape, and the conformal layers substantially conform to the arcuate shape. Cho teaches a dielectric portion has a non-uniform thickness along the die lateral sides and the die top side to provide the dielectric portion with an arcuate shape; and the conformal layer substantially conform to the arcuate shape (Fig. 5, dielectric portion 40 has a non-uniform thickness along the die lateral side and the die top side of die 10 to provide the dielectric portion with an arcuate shape, and the conformal layer 50 substantially conform to the arcuate shape). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Cho to configure the dielectric portions having a non-uniform thickness along the die lateral sides and the die top sides to provide the dielectric portions with an arcuate shape, and the conformal layers substantially conform to the arcuate shape, in order to reduce stress on the conformal layer.
Regarding to claim 3, Kim does not explicitly disclose other segments of the die top sides extend between the dielectric portions and the die terminals, the other segments are devoid of the dielectric portions, and the other segments are laterally adjacent to the die terminals. Cho teaches a segment of the die top side extend between the dielectric portion and the die terminal, the segment is devoid of the dielectric portion, and the segment are laterally adjacent to the die terminal (Fig. 5, segment of the die top side extend between the dielectric portion 40 and the die terminal 12, the segment is devoid of the dielectric portion 40, and the segment are laterally adjacent to the die terminal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Cho to configure other segments of the die top sides extend between the dielectric portions and the die terminals, the other segments are devoid of the dielectric portions, and the other segments are laterally adjacent to the die terminals, in order to reduce stress on the conformal layers.
Regarding to claim 4, Kim does not explicitly disclose at least one of the conductive interconnects is over the substrate and electrically couples at least one of the semiconductor dies to a substrate terminal of the substrate; and one of the dielectric portions overlaps a portion of the substrate adjacent to the substrate terminal without overlapping the substrate terminal. Cho teaches the conductive interconnect over the substrate and electrically couples semiconductor die to a substrate terminal of the substrate and the dielectric portions overlaps a portion of the substrate adjacent to the substrate terminal without overlapping the substrate terminal (Fig. 5, conductive interconnect 50 over the substrate and electrically couples semiconductor die 10 to substrate terminal 21 of the substrate and the dielectric portion 40 overlaps a portion of the substrate adjacent to the substrate terminal without overlapping the substrate terminal 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Cho to configure at least one of the conductive interconnects over the substrate and electrically coupling at least one of the semiconductor dies to a substrate terminal of the substrate; one of the dielectric portions overlapping a portion of the substrate adjacent to the substrate terminal without overlapping the substrate terminal, in order to provide power and signals to the die.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,970,046), as applied to claim 1 above, in view of Parker et al. (U.S. Patent  Application Publication No. 2017/0299960).
Regarding to claim 7, Kim does not disclose the conductive interconnects comprise electroplated structures. Parker teaches conductive interconnect comprise electroplated structures ([0071], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Parker to comprise electroplated structures in the conductive interconnects in order to obtain an excellent thickness uniformity.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,970,046), as applied to claim 12 above, in view of Cho et al. (U.S. Patent No. 7,061,125).
Regarding to claim 13, Kim does not explicitly disclose providing the dielectric structure comprises providing other segments of the die top sides extending between the dielectric portions and the die terminals, the other segments are devoid of the dielectric portions, and the other segments are laterally adjacent to the die terminals. Cho teaches providing segment of the die top side extending between the dielectric portion and the die terminal, the segment are devoid of the dielectric portion, and the segment laterally adjacent to the die terminal (Fig. 5, providing segment of the die top side extending between the dielectric portion 40 and the die terminal 12, the segment devoid of the dielectric portion 40, and the segment laterally adjacent to the die terminal 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Cho to provide other segments of the die top sides extending between the dielectric portions and the die terminals, the other segments are devoid of the dielectric portions, and the other segments are laterally adjacent to the die terminals, in order to reduce stress on the conformal layers.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 8,970,046), as applied to claim 12 above, in view of Parker et al. (U.S. Patent  Application Publication No. 2017 /0299960).
Regarding to claim 16, Kim teaches providing the conductive interconnects comprises: providing a seed layer (column 8, lines 42-44). Kim does not disclose electroplating the conductive interconnects. Parker teaches conductive interconnect comprise electroplated structures ([0071], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Parker to electroplate the conductive interconnects in order to obtain an excellent thickness uniformity.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “removing the carrier substrate; and coupling the substrate comprises coupling the substrate adjacent to one of the semiconductor dies in the stacked semiconductor device structure after the step of forming the conductive interconnects and after the step of forming the package body” in combination with the limitations recited in claim 12 and the rest of limitations recited in claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828